Title: From John Adams to Timothy Pickering, 3 October 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy October 3. 1798

Inclosed is a Duplicate of a Letter from Miranda with some Estimates. Read it and think of it.
A number of questions and considerations over. We are Friends with Spain. If We were Ennemies, would the Project be usefull to us.—It will not be in  for me to answer the Letter. Will any Notice of it, in any manner be proper. I shall send it by Mr. Humphreys, with Mr. Gerrys Papers.
I am &c.

John Adams